DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims (14-25), (26-31) and (32-33) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-16), (17-22), (23-25) and (26-29) of U.S. Patent No.10,987,567 (‘567). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 14-25 of the present application and claims (1-16), (17-22), (23-25) and (26-29) of ‘567 are both directed to a method of measuring a swing of a batter comprising: providing an alert instructing the batter to swing a bat toward a target zone/object; detecting, via a first sensor, forward motion of the bat toward the target zone; detecting, via a second sensor, when the bat enters the target zone; determining an overall swing time of the batter based on time elapsed between the alert instructing the batter to swing and the detection of the bat entering the target zone; determining a swing time of the batter based on time elapsed between the detection of the forward motion of the bat toward the target zone and the detection of the bat entering the target zone; and determining a swing delay time of the batter based on time elapsed between the alert instructing the batter to swing and the detection of the forward motion of the bat.  Therefore, claims 1-29 of ‘567 read on claims 14-25 of the present application.
Claims 26-31 of the present application are directed to a method of measuring a swing of a batter, the method comprising: providing an alert instructing the batter to swing a bat toward a target zone; initiating a timer when the alert is provided; detecting, via a sensor, when the bat enters the target zone; in response to detecting the bat entering the target zone, stopping the timer; and determining an overall swing time of an overall swing of the batter, the overall swing including a swing delay portion and a swing portion, wherein the overall swing time of the batter is equal to the time captured on the timer. Therefore, claims 1-29 of ‘567 read on claims 26-31 of the present application.
Claims 32-33 of the present application are directed to a method of training a batter, the method comprising: determining an overall swing time of the batter using one or more sensors including at least one of a camera, a light gate, an optical gate, a microphone, or an accelerometer, wherein determining the overall swing time of the batter includes: providing an alert instructing the batter to swing a bat toward a target zone, and detecting when the bat enters the target zone via the one or more sensors, wherein the overall swing time of the batter is equal to time elapsed between providing the alert and detecting the bat entering the target zone; receiving one or more pitch metrics associated with an upcoming pitching event that causes a ball to move along a flight path toward the target zone; based at least on the one or more pitch metrics and the overall swing time of the batter, determine a position of the ball along the flight path at which the batter must initiate a swing of the bat in order to hit the ball at the target zone; directing a pitching machine to perform the pitching event by pitching the ball having the one or more pitch metrics along the flight path toward the target zone; and when the pitched ball is at the determined position along the flight path, providing an alert to the batter instructing the batter to swing in order to hit the pitched ball at the target zone. Therefore, claims 1-29 of ‘567 read on claims 32-33 of the present application.
Claims (14-25), (26-31) and (32-33) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-6) and (17-19) of U.S. Patent No. 10,994,187 (‘187). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 14-25 of the present application and claims (1-6) and (17-19) of ‘187 are both directed to a method of measuring a swing of a batter comprising: providing an alert instructing the batter to swing a bat toward a target zone/object; detecting, via a first sensor, forward motion of the bat toward the target zone; detecting, via a second sensor, when the bat enters the target zone; determining an overall swing time of the batter based on time elapsed between the alert instructing the batter to swing and the detection of the bat entering the target zone; determining a swing time of the batter based on time elapsed between the detection of the forward motion of the bat toward the target zone and the detection of the bat entering the target zone; and determining a swing delay time of the batter based on time elapsed between the alert instructing the batter to swing and the detection of the forward motion of the bat.  Therefore, claims (1-6) and (17-19) of ‘187 read on claims 14-25 of the present application.
Claims 26-31 of the present application are directed to a method of measuring a swing of a batter, the method comprising: providing an alert instructing the batter to swing a bat toward a target zone; initiating a timer when the alert is provided; detecting, via a sensor, when the bat enters the target zone; in response to detecting the bat entering the target zone, stopping the timer; and determining an overall swing time of an overall swing of the batter, the overall swing including a swing delay portion and a swing portion, wherein the overall swing time of the batter is equal to the time captured on the timer. Therefore, claims (1-6) and (17-19) of ‘187 read on claims 26-31 of the present application.
Claims 32-33 of the present application are directed to a method of training a batter, the method comprising: determining an overall swing time of the batter using one or more sensors including at least one of a camera, a light gate, an optical gate, a microphone, or an accelerometer, wherein determining the overall swing time of the batter includes: providing an alert instructing the batter to swing a bat toward a target zone, and detecting when the bat enters the target zone via the one or more sensors, wherein the overall swing time of the batter is equal to time elapsed between providing the alert and detecting the bat entering the target zone; receiving one or more pitch metrics associated with an upcoming pitching event that causes a ball to move along a flight path toward the target zone; based at least on the one or more pitch metrics and the overall swing time of the batter, determine a position of the ball along the flight path at which the batter must initiate a swing of the bat in order to hit the ball at the target zone; directing a pitching machine to perform the pitching event by pitching the ball having the one or more pitch metrics along the flight path toward the target zone; and when the pitched ball is at the determined position along the flight path, providing an alert to the batter instructing the batter to swing in order to hit the pitched ball at the target zone. Therefore, claims (1-6) and (17-19) of ‘187 read on claims 32-33 of the present application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cherryhomes (10,994,187); Cherryhomes (10,987,567).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
05 November 2022